Title: From Thomas Jefferson to Samuel Williams, 16 April 1821
From: Jefferson, Thomas
To: Williams, Samuel


Sir
Monticello
Apr. 16. 21.
The Visitors of the University of Virginia engage mr Thomas Appleton, our Consul at Leghorn to furnish some marble capitels for the buildings they are erecting, and he has desired that the monies to be remitted to him on that account may be placed in your hands subject to his order. I have accordingly requested my correspondent in Richmond, Capt Bernard Peyton, to procure a bill of exchange on London for 1644. Dollars payable to you, and subject to the order of mr Appleton, with the bill he will forward this letter, and I have to ask the favor of you to transmit to mr Appleton the letter inclosed & addressed to him which explains to him the objects of this remittance. I pray you to accept the assurance of my great respect.Th: Jefferson